DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291) in view of Brion et al. (FR 2833853, machine translation .
Regarding claim 2, Brion teaches a cap 3 positioned at the upper end of the expansion chamber and enclosing the expansion chamber. Brion further teaches the supply conduit extend through the cap (figure 1, lines 79-81).
Regarding claims 3-4, Brion teaches nozzles distributed annularly can be placed at the level of the cap (cover 3) of the chamber (lines 189-192), which suggests the nozzles are spaced from the cap at a distance as small as zero centimeters. Brion also teaches the nozzles should be place to ensure trickling of the liquid over a larger area of the chamber wall (lines 132-133). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a closed loop liquid delivery conduit that is placed at level with the cap, i.e. a distance of zero centimeters from the cap, so as to ensure a large contact area with the chamber wall.
Regarding claim 5, Berneike further teaches different arrangements for the delivery conduit, including one a distance away from the chamber wall (figure 4) and one practically adjacent the wall (figures 5-6 col. 3 lines 23-25).  Berneike teaches the arrangement of the nozzles can be arranged to provide the desired spray area (col. 2 lines 48-66). Although a specific distance of between 1 and 2.5cm is not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have arranged the nozzles at a distance of less than 5cm, such as adjacent the chamber wall, i.e.1-2.5cm away, so as to provide for the desired spray area, as taught by Berneike.
Regarding claim 7, Brion and Berneike teach the nozzles are equidistantly spaced about a perimeter of the delivery conduit (line 108, figure 4, respectively).
Regarding claim 8, Brion teaches the nozzles comprises a primary flow vector oriented at an angle between 20-40° with respect to the horizontal plane (lines 112-114, 119 figure 3), which overlaps with claimed range of 30-55°.
Regarding claim 9, Brion teaches the nozzle diameter is 1mm, which falls within the claimed range of 0.045cm-0.1cm (lines 119-120).
Regarding claim 10, Berneike teaches various number of nozzle for spraying on the chamber wall 12 can be employed, i.e. 8 in figure 4, 4 in figure 5, and 6 in figure 6. Depending on the number of orifices employed, the spacing between the orifices would also vary.  Berneike teaches maximizing the spray area on the chamber wall (col. 2 lines 15-19, 20-22, 55-58, 70-72).  Brion appears to suggest an even greater number of nozzles 11 with very small spacing between the nozzles in figure 2. Bird further teaches providing the desired number of orifices to ensure a desired back pressure in the supply line ([0027]-[0028]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized the number of orifices/nozzles in the delivery conduit of Brion and Berneike, which may provide for a spacing of between 0.75-2.54cm between the nozzles, for achieving the desired spray area and back pressure on the supply line. 
Regarding claim 11, Bird teaches the sidewall of the vaporizer has an inner diameter of 8.89cm and a height of 96.52cm ([0017]), which provides for a surface area of 0.269m2, which falls within the claimed range of 0.18m2-1m2
Regarding claim 12, Bird teaches the expansion chamber comprises a material having a thermal conductivity of at least 100 BTU.hr-ft-F ([0016]).
Regarding claim 13, Bird discloses the side wall comprises a plurality of channels disposed in the side wall for heating the side wall ([0022]).
Regarding claim 14, discloses the side wall comprises an inner shell, an outer shell spaced from the inner shell, and a mixing insert disposed in an annular flow channel between the inner shell and the outer shell, the mixing insert extending around the inner shell in a helical configuration.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291) in view of Brion et al. (FR 2833853, machine translation provided) and Berneike et al. (3,324,632) as applied to claim 1 above, and further in view of Antos et al. (5,078,092).  Brion and Berneike fail to teach a conduit having an internal cross-sectional diameter in the range of 0.25-0.75cm. Bird teaches conduit of very small proportions such as a drain conduit for the vaporizer with a diameter of 0.635cm ([0019]), but doesn’t offer dimensions for the liquid delivery conduit. Antos teaches a liquid delivery conduit for a vaporizer for a liquid precursor used for forming optical fiber preforms (abstract), wherein the delivery conduit has a diameter of less than 1/8th. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291) in view of Brion et al. (FR 2833853, machine translation provided) and Berneike et al. (3,324,632) as applied to claim 1 above, and further in view of Chan (2016/0216045). Bird suggests the chamber wall comprises an inner shell and an outer shell spaced from the inner shell to incorporate channels for a heat transfer fluid. Brion also teaches the side wall comprises an inner shell and an outer shell spaced from the inner shell for incorporating a heat transfer fluid (lines 88-89). However, they fail to disclose a helical mixer insert. Chan teaches a similar arrangement comprising an inner tube and an outer tube forming an annular space, arranged to allow heat transfer between the annular space and the interior of the inner tube. Chan further teaches employing a baffle within the annular space to aid in heat transfer and to generate a turbulence effect (i.e. mixing) that improves the heat exchange efficiency ([0196]). Chan teaches the baffle can have a helical configuration (figure 22, [0210]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a helical baffle, which functions as a mixer insert, in the annular space between the inner shell and outer shell, to further enhance the heat transfer to the interior of the vaporizer. 
Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291) in view of Brion et al. (FR 2833853, machine translation provided), Berneike et al. (3,324,632), and Stirling (2016/0200622). Bird discloses an apparatus comprising a vaporizer configured to vaporize liquid precursor, the vaporizer comprising an expansion chamber 102 enclosed by a sidewall 104, the chamber comprising an upper end and a lower end with the side wall disposed between the . 
However, Bird does not specify a closed loop delivery conduit comprising a plurality of nozzles.  Brion teaches an evaporator, which is also considered a vaporizer, comprising an expansion chamber 2 enclosed by a sidewall 2b, the chamber comprising an upper end and a lower end with the side wall disposed between the upper end and the lower end (figures 1-2, lines 77-78, 88). Brion teaches a cap 3 positioned at the upper end of the expansion chamber and enclosing the expansion chamber. Brion further teaches a supply conduit extend through the cap (figure 1, lines 79-81). Brion further teaches liquid delivery conduit 9, coupled to the supply conduit, and positioned in the expansion chamber, wherein the liquid delivery conduit comprises an annularly shaped conduit with a plurality of orifices (nozzles 11) oriented at an angle between 20-40° with respect to the horizontal plane (lines 112-114, 119 figure 3) to direct a spray of liquid onto an inner surface of the side wall (lines 102-107), and is coupled to a supply conduit 5 (lines 102-103, 132).  Brion teaches placing the delivery loop at an upper end 
Bird teaches supplying the vapor to a burner for depositing silica glass soot onto an optical fiber preform, but doesn’t specify a lathe. Stirling teaches a similar apparatus comprising a vaporizer for vaporizing liquid precursor ([0045]), wherein the vapor is delivered to a burner. Stirling further teaches a glass lathe configure to rotate a glass optical fiber preform and the burner is configured to translate along an axis of rotation of the glass lathe, so as to deposit silica glass soot onto the optical fiber preform ([0016]).  Stirling teaches using lathe for deposition, i.e. OVD, is a very common and well known means for forming an optical fiber preform, as well as one of more cost effective ways for producing preforms ([0011]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a lather for rotating a glass optical fiber preform and a burner that translates along an axis of rotation of the glass lathe for an OVD process for producing the optical fiber preform, as it a cost effective means for a high deposition rate of silica glass soot.
Regarding claim 18, Bird further teaches a heating system coupled to the side wall of the expansion chamber and configured to heat at least a portion of the side wall to a temperature sufficient to vaporize the liquid precursor ([0021]).
Regarding claim 19, Bird and Brion teach the delivery conduit is spaced a distance from the side wall, such as 50-100mm (5-10cm), but doesn’t specify a smaller distance.  Berneike further teaches different arrangements for the delivery conduit, including one a distance away from the chamber wall (figure 4) and one practically 
 Regarding claim 20, Berneike teaches various number of nozzle for spraying on the chamber wall 12 can be employed, i.e. 8 in figure 4, 4 in figure 5, and 6 in figure 6. Depending on the number of orifices employed, the spacing between the orifices would also vary.  Berneike teaches maximizing the spray area on the chamber wall (col. 2 lines 15-19, 20-22, 55-58, 70-72).  Brion appears to suggest an even greater number of nozzles 11 with very small spacing between the nozzles in figure 2. Bird further teaches providing the desired number of orifices to ensure a desired back pressure in the supply line ([0027]-[0028]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized the number of orifices/nozzles in the delivery conduit of Brion and Berneike, which may provide for a spacing of between 0.75-2.54cm between the nozzles, for achieving the desired spray area and back pressure on the supply line
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291), Brion et al. (FR 2833853, machine translation provided), Berneike et al. (3,324,632), and Stirling (2016/0200622) as applied to claim 15 above, further in view of Cain (5,558,687).  Stirling teaches delivery rate for the liquid precursor can .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291), Brion et al. (FR 2833853, machine translation provided), Berneike et al. (3,324,632), Stirling (2016/0200622) as applied to claim 15 above, and further in view of Chan (2016/0216045). Bird suggests the chamber wall comprises an inner shell and an outer shell spaced from the inner shell to incorporate channels for a heat transfer fluid. Brion also teaches the side wall comprises an inner shell and an outer shell spaced from the inner shell for incorporating a heat transfer fluid (lines 88-89). However, they fail to disclose a helical mixer insert. Chan teaches a similar arrangement comprising an inner tube and an outer tube forming an annular space, arranged to allow heat transfer between the annular space and the interior of the inner tube. Chan further teaches employing a baffle within the annular space to aid in heat transfer and to generate a turbulence effect (i.e. mixing) that improves the heat exchange efficiency ([0196]). Chan teaches the baffle can have a helical configuration (figure 22, [0210]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a helical baffle, which functions as a mixer insert, in the annular space between the inner shell and outer shell, to further enhance the heat transfer to the interior of the vaporizer.
Response to Arguments
Applicant’s arguments, see bottom of page 7, filed December 21, 2021, with respect to the rejection(s) of claim 1 under Bird and Brion have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berneike. 
Applicant also argued one skilled in the art would not be motivated to alter the diffuser of Brion to be a closed loop as it would increase the risk of clogging the orifices, which requires the return pipe 40. The Examiner disagrees. Brion teaches the return pipe 40 can be eliminated (line 159), and the risk of clogging is not an issue for other liquids (line 160-161). Since Bird flows liquid precursors which has no solid impurities, it would not clog up the orifices.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741